DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I claims 1-3, 7-9, and 37 and species SEQ ID NO: 12 in the reply filed on 5/25/22 is acknowledged.  The traversal is on the ground(s) that the all of the aptamers are presumed to specifically bind to the dimeric form of the human galectin-1 protein.  This is found persuasive and the restriction is withdrawn because the aptamers in the independent claims are free of the prior art of record and the non-elected inventions and species are rejoined with the elected invention and species.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 10-12, and 16-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancer in a human comprising administering a human galectin-1 aptamer to a human having cancer, does not reasonably provide enablement for inhibiting human galectin-1 in a mammal or treating a disorder selected from inflammation, fibrosis, septic shock, autoimmune disease, metabolic disorder, heart disease, heart failure, pathological angiogenesis, and eye disease in a mammal  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed invention broadly reads on treating a disorder relating to the binding of human galectin-1 to a ligand in a mammal, wherein said disorder is selected from the group consisting of inflammation, cancer, fibrosis, septic shock, autoimmune disease, metabolic disorder, heart disease, heart failure, pathological angiogenesis, and eye disease.
The claimed invention is not enabled for reducing or inhibiting the binding of human galectin-1 in a genus of mammals because only humans would express human galectin-1.  The specification does not teach or contemplate making a transgenic mammal expressing human galectin-1.
The applicant used SELEX to produce DNA aptamers that recognize hGal1 with a  very high degree of binding affinity and specificity and presented an anti-proliferative effect in several tumor lines.  The applicant contemplates using the aptamers to treat any disease or disorder associated with binding of hGal1 to a ligand in a mammal.
Galectins are a family of soluble β-galactoside-binding proteins widely expressed at sites of inflammation, infection, and tumor growth (Sundblad et al. The Journal of Immunology 199:3721-3730, 2017).  Galectin-1 (Gal-1) is a “proto-type” galectin consisting of a single polypeptide chain with one carbohydrate recognition domain that dimerize.  Gal-1 acts typically as a pro-resolving mediator by repressing a number of innate and adaptive immune programs.
A search of the prior art discloses that the hGal-1 aptamers could be used to treat cancer in a human.  However, a search of the prior art does not disclose using the claimed aptamers to treat any other type of disorder embraced by the claims.  Other than contemplating several diseases, the applicant does not teach that if galectin-1 is reduced using the aptamer would another member of the galectin family compensate for the absence of galectin-1.  In addition, even if galectin-1 was expressed in these diseases, the applicant does not disclose if galecin-1 is a biomarker or therapeutic target for any of these diseases.  The prior art of record (Salatino et al. vol. 8, pages 45-57, 2008, cited on an IDS and Sundblad et al. (supra)) discloses that other disorders contemplated in the instant claims are not enabled for using the aptamers because these disorders are the result of reduced expression of hGal1. The skilled artisan would want to increase hGal1 to treat several autoimmune disorders (Salatino, page 50).  Thus, the skilled artisan would not want to reduce the binding of hGal1 to a ligand in a mammal.
Furthermore, other than contemplating all of the methods and providing a limited teaching directed to treating tumor cell lines, the specification of the application does not disclose how to use the full scope of the claimed invention.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.")  Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the full scope of the claimed invention.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635